Citation Nr: 1740061	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-21 412	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2017, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record. At such time, the Veteran's representative made a motion to advance the case on the docket based on serious illness and submitted supporting documentation.  Based on a review of such, the motion to advance the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) is granted.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that the severity of his service-connected disabilities prevent him from obtaining or maintaining gainful employment. Specifically, he alleges that such disabilities cause problems with mobility and stamina, and result in fatigue. Consequently, the Veteran claims that he is entitled to a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice, 22 Vet. App. at 452. Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU throughout the appeal period stemming from his April 2013 claim.  In this regard, he is service-connected for diabetic nephropathy with hypertension, evaluated as 60 percent disabling; ischemic heart disease/coronary artery disease, status post coronary artery bypass graft with scars of the anterior trunk and right lower extremity vein harvest site associated with diabetes, evaluated as 60 percent disabling prior to July 1, 2014, and 10 percent disabling thereafter; diabetes mellitus type II with impotence and 6th nerve palsy with lateral rectus paresis and peripheral nystagmus, evaluated as 20 percent disabling; peripheral neuropathy of the bilateral lower extremities, each evaluated as 10 percent disabling.  His combined disability rating for the appeal period is 90 percent prior to July 1, 2014, and 80 percent thereafter.  Consequently, the Veteran meets the schedular threshold for a TDIU throughout the appeal period. 

Furthermore, upon review of the evidence, the Board finds that, after resolving all doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. In this regard, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in April 2013 asserting that he is unable to maintain substantially gainful employment due to his service-connected heart disability and diabetes. He reported that he last worked full-time in June 2002 in the area of germanium optics and that he did not leave such job due to his disabilities. He also reported that his disabilities affected his full-time employment starting in 2006 and that he did not try to obtain employment since he became too disabled to work. Similarly, the Veteran's Social Security Administration (SSA) records reflect that he was awarded disability benefits based on a primary diagnosis of diabetes mellitus and a secondary diagnosis of essential hypertension with a payment date of February 2005. Further, as mentioned on his April 2013 VA Form 21-8940, he stopped working in June 2002, but was laid off. The Veteran also noted that he was a foreman, and his job was to oversee people that worked under him and ensure that all specifications were followed for final quality checks. He further reported that he received an Associate of Arts degree.

Prior to the appeal period, the evidence reflects that the Veteran's diabetic nephropathy and heart disability resulted in shortness of breath, dizziness, and fatigue, and limited his ability to work in jobs that required prolonged exertional capacity. See October 2006, June 2007, and May 2012 VA examinations.

In June 2013, the Veteran was afforded a VA examination in connection with his current TDIU claim. At such time, the examiner found that the impact of the Veteran's diabetes and/or diabetes-related conditions on his ability to work was easier to fatigue. The examiner also found that the Veteran's heart condition impacted his ability to work in that he was more easily fatigued and unable to tolerate moderate to heavy exertion. The examiner further noted that the Veteran's kidney condition and diabetic peripheral neuropathy did not impact his ability to work. However, the examiner noted that the Veteran had increased fatigue and lacked exertion greater than mild to moderate secondary to his heart disability, diabetic nephropathy, and diabetes, but such had no effect on sedentary activities. The examiner also noted that the Veteran's scars, diabetic nephropathy, erectile dysfunction, and hypertension had no effect on physical or sedentary activities of employment. 

In his January 2014 notice of disagreement, the Veteran stated that he could not work any length or hours per day because of his diabetes, and that he could not stand or sit for any length of time. He also stated that his breathing was restricted. Additionally, at the May 2017 Board hearing, the Veteran stated that some days he could not walk from his front door to his car because he would "run out of air." He further indicated that, as a result of his service-connected disabilities, he had difficulty sleeping, which, in turn, resulted in difficulty staying awake during the day and a decrease in his ability to concentrate or focus. The Veteran also reported that, prior to working as a foreman, he was a machinist. Additionally, while he did supervise employees as a foreman, he was a floor manager, which required physical activity. The Veteran testified that he did not have the training to sit at a desk and do paperwork all day, and had never performed any type of administrative work nor did he have any skills with a computer. He further stated that it would be difficult for him to sit at a desk for 40 hours a week because he still needed to move around. The Veteran's daughter also stated that he had stamina issues and that she did not think he could sit for 40 hours at a desk job. 

Based on a review of the foregoing evidence, the Board concludes that the Veteran is entitled to a TDIU.  In this regard, the record reflects that his heart disability and diabetic nephropathy results in fatigue and shortness of breath, and his service-connected disabilities hinder his ability to work in a physical environment, which is especially problematic as the Veteran's work history is exclusively limited to physical employment. Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements for a TDIU are met.


ORDER

A TDIU is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


